 

Exhibit 10.1

EMPLOYMENT AGREEMENT

               This Employment Agreement (“Agreement”) is made as of the 18th
day of March, 2014, between Lucid, Inc., a New York corporation d/b/a Caliber
I.D. (the “Company”), and Richard Christopher (the “Executive”).

               WHEREAS, the Company desires to employ the Executive and the
Executive desires to be employed by the Company on the terms contained herein.

               NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

               1.            Employment.

                              (a)          Term. The Company hereby employs the
Executive, and the Executive hereby accepts such employment, for an initial term
commencing as of March 18, 2014 and continuing for a three-year period (the
“Initial Term”), unless sooner terminated in accordance with the provisions of
Section 3; with such employment to automatically continue following the Initial
Term for an additional one-year period in accordance with the terms of this
Agreement (subject to termination as aforesaid) unless either party notifies the
other party in writing of its intention not to renew this Agreement at least
sixty (60) days prior to the expiration of the Initial Term (the Initial Term,
together with any such extension of employment hereunder, shall hereinafter be
referred to as the “Term”).

                              (b)          Position and Duties. During the Term,
the Executive shall serve as the Chief Financial Officer of the Company, and
shall be responsible for the Company’s financial and accounting matters and
shall have such other powers and duties as may from time to time be prescribed
by the Chief Executive Officer of the Company, provided that such duties are
consistent with the Executive’s position or other positions that he may hold
from time to time. The Executive shall devote his full working time and efforts
to the business and affairs of the Company. Notwithstanding the foregoing, the
Executive may serve on other boards of directors, with the approval of the Board
of Directors of the Company (the “Board”), or engage in religious, charitable or
other community activities as long as such services and activities are disclosed
to the Board and do not materially interfere with the Executive’s performance of
his duties to the Company as provided in this Agreement.

               2.            Compensation and Related Matters.

                              (a)          Base Salary. During the Term, the
Executive’s initial annual base salary shall be $250,000, which amount will be
increased to $295,000 upon the earlier to occur of (i) the 90th day after the
closing of a capital raise by the Company of at least $6 million, or (ii) August
1, 2014. Thereafter, the Executive’s base salary shall be redetermined annually
by the Executive Compensation Committee; provided, however, that during his
tenure with the Company, Executive’s base salary shall not be reduced. The base
salary in effect at any given time is referred to herein as “Base Salary.” The
Base Salary shall be payable in a manner that is consistent with the Company’s
usual payroll practices for senior executives.

 

 

                              (b)          Incentive Compensation. During the
Term, the Executive may be eligible to receive annual cash incentive
compensation as determined by the Executive Compensation Committee in an amount
up to thirty-five percent (35%) of his current base salary for such year. The
performance criteria and other terms of the bonus shall be determined annually
by the Executive Compensation Committee. To earn incentive compensation, the
Executive must be employed by the Company on the day such incentive compensation
is paid. The Executive Compensation Committee may, in its sole discretion, award
an annual cash bonus above thirty-five percent (35%) of Executive’s then current
base salary for outstanding performance.

                              (c)          Expenses. The Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him during the Term in performing services hereunder, in accordance with the
policies and procedures then in effect and established by the Company for its
senior executive officers.

                              (d)          Other Benefits. During the Term, the
Executive shall be entitled to participate in or receive benefits under all of
the Company’s Employee Benefit Plans in effect on the date hereof, or under
plans or arrangements that provide the Executive with benefits at least
substantially equivalent to those provided under such Employee Benefit Plans. In
addition, the Company shall provide the Executive with a car allowance equal to
$500 per month and shall reimburse the Executive for the monthly operating costs
of his mobile telephone. As used herein, the term “Employee Benefit Plans”
includes, without limitation, each pension and retirement plan; supplemental
pension, retirement and deferred compensation plan; savings and profit-sharing
plan; stock ownership plan; stock purchase plan; stock option plan; life
insurance plan; medical insurance plan; disability plan; and health and accident
plan or arrangement established and maintained by the Company on the date hereof
for employees of the same status within the hierarchy of the Company. The
Executive shall be entitled to participate in or receive benefits under any
employee benefit plan or arrangement which may, in the future, be made available
by the Company to its executives and key management employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plan or arrangement. Any payments or benefits payable to the Executive under a
plan or arrangement referred to in this Section 2(d) in respect of any calendar
year during which the Executive is employed by the Company for less than the
whole of such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed. Should any such payments or benefits accrue
on a fiscal (rather than calendar) year, then the proration in the preceding
sentence shall be on the basis of a fiscal year rather than calendar year.

                              (e)          Vacations. During the Term, the
Executive shall be entitled to accrue up to four paid weeks of vacation in each
year, which shall be accrued ratably. The Executive shall also be entitled to
all paid holidays given by the Company to its executives.

               3.            Termination. During the Term, the Executive’s
employment hereunder may be terminated without any breach of this Agreement
under the following circumstances:

                              (a)          Death. The Executive’s employment
hereunder shall terminate upon his death.

2

 

                              (b)          Disability. The Company may terminate
the Executive’s employment if he is disabled and unable to perform the essential
functions of the Executive’s then existing position or positions under this
Agreement with or without reasonable accommodation for a period of 180 days
(which need not be consecutive) in any 12-month period. If any question shall
arise as to whether during any period the Executive is disabled so as to be
unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Company’s determination of such issue shall be binding on the Executive. Nothing
in this Section 3(b) shall be construed to waive the Executive’s rights, if any,
under existing law including, without limitation, the Family and Medical Leave
Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42
U.S.C. §12101 et seq.

                              (c)          Termination by Company for Cause. The
Company may terminate the Executive’s employment hereunder for Cause by a vote
of the Board at a meeting of the Board called and held for such purpose. For
purposes of this Agreement, “Cause” shall mean: (i) conduct by the Executive
constituting a material act of misconduct in connection with the performance of
his duties, including, without limitation, misappropriation of funds or property
of the Company or any of its subsidiaries or affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes; (ii) the commission by the Executive of any felony or a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud, or any conduct by the
Executive that would reasonably be expected to result in material injury or
reputational harm to the Company or any of its subsidiaries and affiliates if he
were retained in his position; (iii) continued willful non-performance by the
Executive of his duties hereunder (other than by reason of the Executive’s
physical or mental illness, incapacity or disability) which has continued for
more than 30 days following written notice of such non-performance from the
Board; (iv) a material breach by the Executive of any of the provisions
contained in Section 7 of this Agreement; (v) a willful and material violation
by the Executive of the Company’s written employment policies; or (vi) failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

                              (d)          Termination Without Cause. The
Company may terminate the Executive’s employment hereunder at any time without
Cause. Any termination by the Company of the Executive’s employment under this
Agreement which does not constitute a termination for Cause under Section 3(c)
and does not result from the death or disability of the Executive under Section
3(a) or (b) shall be deemed a termination without Cause.

3

 

                              (e)          Termination by the Executive. The
Executive may terminate his employment hereunder at any time for any reason,
including but not limited to Good Reason. For purposes of this Agreement, “Good
Reason” shall mean that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events: (i) a material diminution in the Executive’s responsibilities, authority
or duties; (ii) a material diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; (iii) the relocation of Executive’s principal office, or principal
place of employment, to a location more than fifty (50) miles from his principal
office or principal place of employment on the Effective date; or (iv) the
material breach of this Agreement by the Company. “Good Reason Process” shall
mean that (i) the Executive reasonably determines in good faith that a “Good
Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) the
Executive terminates his employment within 60 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

                              (f)          Notice of Termination. Except for
termination as specified in Section 3(a), any termination of the Executive’s
employment by the Company or any such termination by the Executive shall be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

                              (g)          Date of Termination. “Date of
Termination” shall mean: (i) if the Executive’s employment is terminated by his
death, the date of his death; (ii) if the Executive’s employment is terminated
on account of disability under Section 3(b) or by the Company for Cause under
Section 3(c), the date on which Notice of Termination is given; (iii) if the
Executive’s employment is terminated by the Company under Section 3(d), 30 days
after the date on which a Notice of Termination is given; (iv) if the
Executive’s employment is terminated by the Executive under Section 3(e) without
Good Reason, 30 days after the date on which a Notice of Termination is given,
and (v) if the Executive’s employment is terminated by the Executive under
Section 3(e) with Good Reason, the date on which a Notice of Termination is
given after the end of the Cure Period. Notwithstanding the foregoing, in the
event that the Executive gives a Notice of Termination to the Company, the
Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Company for purposes of
this Agreement; provided however that the Company agrees to provide Executive
pay during the accelerated notice period.

               4.            Compensation Upon Termination.

                              (a)          Termination Generally. If the
Executive’s employment with the Company is terminated for any reason, the
Company shall pay or provide to the Executive (or to his authorized
representative or estate) (i) any Base Salary earned through the Date of
Termination, unpaid expense reimbursements (subject to, and in accordance with,
Section 2(c) of this Agreement) and unused vacation that accrued through the
Date of Termination on or before the time required by law but in no event more
than 30 days after the Executive’s Date of Termination; and (ii) any vested
benefits the Executive may have under any employee benefit plan of the Company
through the Date of Termination, which vested benefits shall be paid and/or
provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefits”).

4

 

                              (b)          Termination by the Company Without
Cause or by the Executive with Good Reason. During the Term, if the Executive’s
employment is terminated by the Company without Cause as provided in Section
3(d), or the Executive terminates his employment for Good Reason as provided in
Section 3(e), then the Company shall pay the Executive his Accrued Benefit. In
addition:

                              (i)          subject to the Executive signing a
general release of claims in favor of the Company and related persons and
entities in a form and manner satisfactory to the Company (the “Release”) and
the expiration of the seven-day revocation period for the Release, the Company
shall pay the Executive an amount equal to two times the sum of the Executive’s
Base Salary in effect immediately prior to the Date of Termination and his
Average Incentive Compensation (the “Severance Amount”). The Severance Amount
shall be paid out in substantially equal installments in accordance with the
Company’s payroll practice over the 24 months commencing within 60 days after
the Date of Termination; provided, however, that if the 60-day period begins in
one calendar year and ends in a second calendar year, the Severance Amount shall
begin to be paid in the second calendar year. Each payment pursuant to this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). For purposes of this Agreement, “Average
Incentive Compensation” shall mean the average of the annual incentive
compensation under Section 2(b) received by the Executive for the three
immediately preceding fiscal years ending prior to the Date of Termination (in
the event the Executive was not employed by the Company for such three preceding
fiscal years, then the Average Incentive Compensation shall be determined based
on a proration of (x) if the Executive was employed by the Company for one or
more full fiscal years prior to the Date of Termination, then such proration
shall be based on such full fiscal year(s), or (y) if the Executive was not
employed by the Company for at least one full fiscal year prior to the Date of
Termination, then such proration shall be based on amounts actually received by
the Executive during his employment by the Company). In no event shall “Average
Incentive Compensation” include any sign-on bonus, retention bonus or any other
special bonus. Notwithstanding the foregoing, if the Executive breaches any of
the provisions contained in Section 7 of this Agreement, all payments of the
Severance Amount shall immediately cease; and

                              (ii)          upon the Date of Termination, all
stock options and other stock-based awards held by the Executive shall cease to
vest; and

                              (iii)         if the Executive was participating
in the Company’s group health plan immediately prior to the Date of Termination,
then the Company shall pay to the Executive a monthly cash payment for 18 months
equal to the amount of monthly employer contribution that the Company would have
made to provide health insurance to the Executive if the Executive had remained
employed by the Company.

5

 

                              (c)          Expiration/Non-Renewal of the
Agreement by the Company. For the avoidance of doubt, a non-renewal of this
Agreement by the Company (in accordance with Section 1(a) above) will not
constitute a termination of employment by the Company without Cause and the
Executive acknowledges that the severance provisions of Section 4(b) will not
apply.

               5.            Change in Control Payment. The provisions of this
Section 5 set forth certain terms of an agreement reached between the Executive
and the Company regarding the Executive’s rights and obligations upon the
occurrence of a Change in Control of the Company. These provisions are intended
to assure and encourage in advance the Executive’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of any such event. These provisions shall apply in lieu of,
and expressly supersede, the provisions of Section 4(b) regarding severance pay
and benefits upon a termination of employment, if such termination of employment
occurs within 18 months after the occurrence of the first event constituting a
Change in Control. These provisions shall terminate and be of no further force
or effect beginning 18 months after the occurrence of a Change in Control.

                              (a)          Change in Control. If within 18
months after a Change in Control, the Executive’s employment is terminated by
the Company without Cause as provided in Section 3(d) or the Executive
terminates his employment for Good Reason as provided in Section 3(e), then,

                              (i)          subject to the signing of the Release
by the Executive and the expiration of the seven-day revocation period for the
Release, the Company shall pay the Executive a lump sum in cash in an amount
equal to 2.5 times the sum of (A) the Executive’s current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (B) the Executive’s Average Incentive Compensation. Such payment
shall be paid within 60 days after the Date of Termination; provided, however,
that if the 60-day period begins in one calendar year and ends in a second
calendar year, such payment shall be paid in the second calendar year; and

                              (ii)          notwithstanding anything to the
contrary in any applicable option agreement or stock-based award agreement, all
stock options and other stock-based awards held by the Executive shall
immediately accelerate and become fully exercisable or nonforfeitable as of the
Date of Termination;

                              (iii)         if the Executive was participating
in the Company’s group health plan immediately prior to the Date of Termination,
then the Company shall pay to the Executive a monthly cash payment for 36 months
equal to the amount of monthly employer contribution that the Company would have
made to provide health insurance to the Executive if the Executive had remained
employed by the Company; provided that such monthly payments shall be paid out
in accordance with the Company’s payroll practice over 36 months commencing
within 60 days after the Date of Termination; provided, however, that if the
60-day period begins in one calendar year and ends in a second calendar year,
the Severance Amount shall begin to be paid in the second calendar year; and

6

 

                              (iv)          reimbursement of reasonable legal
fees (not to exceed $75,000) reasonably incurred by Executive to resolve any
dispute concerning the payment of severance hereunder on account of such Change
in Control.

                              (b)          Additional Limitation.

                              (i)            Anything in this Agreement to the
contrary notwithstanding, in the event that the present value amount of any
compensation, payment or distribution by the Company to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, calculated in a manner consistent
with Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
and the applicable regulations thereunder (the “Parachute Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:

                              (A)         If the Parachute Payments, reduced by
the sum of (1) the Excise Tax and (2) the total of the Federal, state, and local
income and employment taxes payable by the Executive on the amount of the
Parachute Payments which are in excess of the Threshold Amount, are greater than
or equal to the Threshold Amount, the Executive shall be entitled to the full
benefits payable under this Agreement.

                              (B)          If the Threshold Amount is less than
or equal to (x) the Parachute Payments, but greater than (y) the Parachute
Payments reduced by the sum of (1) the Excise Tax and (2) the total of the
Federal, state, and local income and employment taxes on the amount of the
Parachute Payments which are in excess of the Threshold Amount, then the
Parachute Payments shall be reduced (but not below zero) to the extent necessary
so that the aggregate present value of the Parachute Payments shall not equal or
exceed the Threshold Amount. In such event, the Parachute Payments shall be
reduced in the following order: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits. To
the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

                              (ii)          For the purposes of this Section
5(b), “Threshold Amount” shall mean three times the Executive’s “base amount”
within the meaning of Section 280G(b)(3) of the Code and the regulations
promulgated thereunder less one dollar ($1.00); and “Excise Tax” shall mean the
excise tax imposed by Section 4999 of the Code, and any interest or penalties
incurred by the Executive with respect to such excise tax.

7

 

                              (iii)          The determination as to which of
the alternative provisions of Section 5(b)(i) shall apply to the Executive shall
be made by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. For purposes of determining which of the
alternative provisions of Section 5(b)(i) shall apply, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

                              (c)          Definitions. For purposes of this
Section 5, the following terms shall have the following meanings:

               “Change in Control” shall mean any of the following:

                              (i)          any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Act”) (other than the Company, any of its subsidiaries, or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its subsidiaries), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 50 percent or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Board (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from the Company); or

                              (ii)          the date a majority of the members
of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election; or

                              (iii)         the consummation of (A) any
consolidation or merger of the Company where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate more than 50 percent of the voting shares of the Company issuing cash
or securities in the consolidation or merger (or of its ultimate parent
corporation, if any), or (B) any sale or other transfer (in one transaction or a
series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Company.

               Notwithstanding the foregoing, a “Change in Control” shall not be
deemed to have occurred for purposes of the foregoing clause (i) solely as the
result of an acquisition of securities by the Company which, by reducing the
number of shares of Voting Securities outstanding, increases the proportionate
number of Voting Securities beneficially owned by any person to 50 percent or
more of the combined voting power of all of the then outstanding Voting
Securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

8

 

               6.            Section 409A.

                              (a)          Anything in this Agreement to the
contrary notwithstanding, if at the time of the Executive’s separation from
service within the meaning of Section 409A of the Code, the Company determines
that the Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that the
Executive becomes entitled to under this Agreement on account of the Executive’s
separation from service would be considered deferred compensation otherwise
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Executive’s
separation from service, or (B) the Executive’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule. Any such delayed cash payment shall earn interest at an annual rate
equal to the applicable federal short-term rate published by the Internal
Revenue Service for the month in which the date of separation from service
occurs, from such date of separation from service until the payment.

                              (b)          All in-kind benefits provided and
expenses eligible for reimbursement under this Agreement shall be provided by
the Company or incurred by the Executive during the time periods set forth in
this Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year
(except for any lifetime or other aggregate limitation applicable to medical
expenses). Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

                              (c)          To the extent that any payment or
benefit described in this Agreement constitutes “non-qualified deferred
compensation” under Section 409A of the Code, and to the extent that such
payment or benefit is payable upon the Executive’s termination of employment,
then such payments or benefits shall be payable only upon the Executive’s
“separation from service.” The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h).

                              (d)          The parties intend that this
Agreement will be administered in accordance with Section 409A of the Code. To
the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A of the Code. Each
payment pursuant to this Agreement is intended to constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b)(2). The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

9

 

               7.            Confidential Information, Noncompetition and
Cooperation.

                              (a)          Confidential Information. As used in
this Agreement, “Confidential Information” means information belonging to the
Company which is of value to the Company in the course of conducting its
business and the disclosure of which could result in a competitive or other
disadvantage to the Company. Confidential Information includes, without
limitation, financial information, reports, and forecasts; inventions,
improvements and other intellectual property; trade secrets; know-how; designs,
processes or formulae; software; market or sales information or plans; customer
lists; and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Company. Confidential
Information includes information developed by the Executive in the course of the
Executive’s employment by the Company, as well as other information to which the
Executive may have access in connection with the Executive’s employment.
Confidential Information also includes the confidential information of others
with which the Company has a business relationship. Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain, unless due to breach of the Executive’s duties under Section 7(b).

                              (b)          Confidentiality. The Executive
understands and agrees that the Executive’s employment creates a relationship of
confidence and trust between the Executive and the Company with respect to all
Confidential Information. At all times, both during the Executive’s employment
with the Company and after its termination, the Executive will keep in
confidence and trust all such Confidential Information, and will not use or
disclose any such Confidential Information without the written consent of the
Company, except as may be necessary in the ordinary course of performing the
Executive’s duties to the Company.

                              (c)          Documents, Records, etc. All
documents, records, data, apparatus, equipment and other physical property,
whether or not pertaining to Confidential Information, which are furnished to
the Executive by the Company or are produced by the Executive in connection with
the Executive’s employment will be and remain the sole property of the Company.
The Executive will return to the Company all such materials and property as and
when requested by the Company. In any event, the Executive will return all such
materials and property immediately upon termination of the Executive’s
employment for any reason. The Executive will not retain with the Executive any
such material or property or any copies thereof after such termination.

10

 

                              (d)          Noncompetition and Nonsolicitation.
During the Executive’s employment with the Company and for 12 months thereafter,
regardless of the reason for the termination, the Executive (i) will not,
directly or indirectly, whether as owner, partner, shareholder, consultant,
agent, employee, co-venturer or otherwise, engage, participate, assist or invest
in any Competing Business (as hereinafter defined); (ii) will refrain from
directly or indirectly employing, attempting to employ, recruiting or otherwise
soliciting, inducing or influencing any person to leave employment with the
Company (other than terminations of employment of subordinate employees
undertaken in the course of the Executive’s employment with the Company); and
(iii) will refrain from soliciting or encouraging any customer or supplier to
terminate or otherwise modify adversely its business relationship with the
Company. The Executive understands that the restrictions set forth in this
Section 7(d) are intended to protect the Company’s interest in its Confidential
Information and established employee, customer and supplier relationships and
goodwill, and agrees that such restrictions are reasonable and appropriate for
this purpose. For purposes of this Agreement, the term “Competing Business”
shall mean a business conducted anywhere in the United States which is
competitive with any business which the Company or any of its affiliates
conducts or proposes to conduct at any time during the employment of the
Executive. Notwithstanding the foregoing, the Executive may own up to one
percent (1%) of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business.

                              (e)          Third-Party Agreements and Rights.
The Executive hereby confirms that the Executive is not bound by the terms of
any agreement with any previous employer or other party which restricts in any
way the Executive’s use or disclosure of information or the Executive’s
engagement in any business. The Executive represents to the Company that the
Executive’s execution of this Agreement, the Executive’s employment with the
Company and the performance of the Executive’s proposed duties for the Company
will not violate any obligations the Executive may have to any such previous
employer or other party. In the Executive’s work for the Company, the Executive
will not disclose or make use of any information in violation of any agreements
with or rights of any such previous employer or other party, and the Executive
will not bring to the premises of the Company any copies or other tangible
embodiments of non-public information belonging to or obtained from any such
previous employment or other party.

                              (f)           Litigation and Regulatory
Cooperation. During and after the Executive’s employment, the Executive shall
cooperate fully with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
while the Executive was employed by the Company. The Executive’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after the Executive’s employment, the Executive also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Executive was
employed by the Company. The Company shall reimburse the Executive for any
reasonable out-of-pocket expenses incurred in connection with the Executive’s
performance of obligations pursuant to this Section 7(f).

                              (g)          Injunction. The Executive agrees that
it would be difficult to measure any damages caused to the Company which might
result from any breach by the Executive of the promises set forth in this
Section 7, and that in any event money damages would be an inadequate remedy for
any such breach. Accordingly, subject to Section 8 of this Agreement, the
Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.

11

 

               8.            Arbitration of Disputes. Any controversy or claim
arising out of or relating to this Agreement or the breach thereof or otherwise
arising out of the Executive’s employment or the termination of that employment
(including, without limitation, any claims of unlawful employment discrimination
whether based on age or otherwise) shall, to the fullest extent permitted by
law, be settled by arbitration in any forum and form agreed upon by the parties
or, in the absence of such an agreement, under the auspices of the American
Arbitration Association (“AAA”) in Boston, Massachusetts in accordance with the
Employment Dispute Resolution Rules of the AAA, including, but not limited to,
the rules and procedures applicable to the selection of arbitrators. In the
event that any person or entity other than the Executive or the Company may be a
party with regard to any such controversy or claim, such controversy or claim
shall be submitted to arbitration subject to such other person or entity’s
agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. This Section 8 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 8.

               9.            Consent to Jurisdiction. To the extent that any
court action is permitted consistent with or to enforce Section 8 of this
Agreement, the parties hereby consent to the jurisdiction of the Superior Court
of the Commonwealth of Massachusetts and the United States District Court for
the District of Massachusetts. Accordingly, with respect to any such court
action, the Executive (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

               10.          Integration. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements between the parties concerning such subject
matter.

               11.          Withholding. All payments made by the Company to the
Executive under this Agreement shall be net of any tax or other amounts required
to be withheld by the Company under applicable law.

               12.          Successor to the Executive. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. In the event of the Executive’s death after his termination of
employment but prior to the completion by the Company of all payments due him
under this Agreement, the Company shall continue such payments to the
Executive’s beneficiary designated in writing to the Company prior to his death
(or to his estate, if the Executive fails to make such designation).

               13.          Enforceability. If any portion or provision of this
Agreement (including, without limitation, any portion or provision of any
section of this Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

12

 

               14.          Survival. The provisions of this Agreement shall
survive the termination of this Agreement and/or the termination of the
Executive’s employment to the extent necessary to effectuate the terms contained
herein.

               15.          Waiver. No waiver of any provision hereof shall be
effective unless made in writing and signed by the waiving party. The failure of
any party to require the performance of any term or obligation of this
Agreement, or the waiver by any party of any breach of this Agreement, shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

               16.          Notices. Any notices, requests, demands and other
communications provided for by this Agreement shall be sufficient if in writing
and delivered in person or sent by a nationally recognized overnight courier
service or by registered or certified mail, postage prepaid, return receipt
requested, to the Executive at the last address the Executive has filed in
writing with the Company or, in the case of the Company, at its main offices,
attention of the Board.

               17.          Amendment. This Agreement may be amended or modified
only by a written instrument signed by the Executive and by a duly authorized
representative of the Company.

               18.          Governing Law. This is a Massachusetts contract and
shall be construed under and be governed in all respects by the laws of the
Commonwealth of Massachusetts, without giving effect to the conflict of laws
principles of such Commonwealth. With respect to any disputes concerning federal
law, such disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.

               19.          Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original; but such counterparts shall together constitute one and
the same document.

               20.          Successor to Company. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and agree to perform this Agreement to the same extent that
the Company would be required to perform it if no succession had taken place.
Failure of the Company to obtain an assumption of this Agreement at or prior to
the effectiveness of any succession shall be a material breach of this
Agreement.

               21.          Gender Neutral. Wherever used herein, a pronoun in
the masculine gender shall be considered as including the feminine gender unless
the context clearly indicates otherwise.

13

 

               IN WITNESS WHEREOF, the parties have executed this Agreement
effective on the date and year first above written.

  LUCID, INC.       By:   /s/ L. Michael Hone     Name:    L. Michael Hone  
Title:      Chief Executive Officer       /s/ Richard Christopher   RICHARD
CHRISTOPHER

 

[Signature Page to Employment Agreement]

 